Citation Nr: 0608638	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-04 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C. § 
1151 for additional neurological disability as a result of 
medication prescribed by a Department of Veterans Affairs 
physician in October 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971, and from January 1977 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
case to the RO for further evidentiary development in 
December 2004.  Following this development, the denial of the 
veteran's claim was confirmed in a July 2005 rating decision.  
The case was returned to the Board in September 2005 and the 
veteran now continues his appeal.

The Board notes that the Veterans Law Judge (VLJ) who 
presided over the veteran's video conference hearing in July 
2004 is not longer employed at the Board.  In November 2005, 
the Board sent correspondence to the veteran at his last 
known address of record, informing him that he could elect to 
have another hearing before a new VLJ, or waive this right 
and have the Board proceed with adjudication of his appeal.  
In December 2005, the United States Postal Service returned 
the letter to the Board, informing VA that it was unable to 
deliver it as the address was not known.  The Board finds 
that it has acted in good faith and has discharged its duty 
to notify the veteran of the resignation of the VLJ who 
originally presided over his appeal, and of his right to have 
a new hearing with a new VLJ.  The Board will therefore 
proceed with the adjudication of the appeal.



FINDINGS OF FACT

1.  In a Board decision dated in December 2004, VA 
compensation pursuant to the provisions of 38 U.S.C. § 1151 
was awarded for additional disability resulting from a 
February 2001 myocardial infarction (MI) that was caused by 
medication (i.e., ergotamine) negligently prescribed by a VA 
physician for migraine headaches in October 2000.

2.  The veteran's additional neurological disability was due 
to a February 2001 transient ischemic attack (TIA) that is 
not shown by the objective medical evidence to have been 
caused or aggravated by the February 2001 myocardial 
infarction, or by ergotamine negligently prescribed by a 
Department of Veterans Affairs physician in October 2000.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C. § 1151 for additional neurological 
disability due to a February 2001 TIA have not been met. 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.

In this case, the veteran's claim was received in March 2001.  
He was notified of the provisions of the VCAA in 
correspondence dated in May 2004, and March 2005.  Clearly, 
from submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant VA and private medical records for the period from 
2000 to 2005 that are pertinent to his claim for U.S.C. 
§ 1151 compensation for a neurological disability have been 
obtained and associated with the evidence.  A VA medical 
examination was conducted in May 2005, in which a nexus 
opinion addressing the issue on appeal has been obtained and 
associated with the evidence.  Furthermore, the veteran has 
not identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

Analysis

VA medical records associated with the veteran's claim show 
that he had a history of mini-cerebrovascular accidents (CVA, 
or stroke) in 1990 and 1992, and cardiovascular disease with 
surgery in 1992 for coronary artery bypass grafting.  Prior 
to the 1992 heart surgery, the veteran had been prescribed 
ergotamine for treatment of chronic migraine headaches and 
did not experience any adverse effects.  In October 2000, he 
was mistakenly prescribed ergotamine for his migraines by a 
VA physician, despite pharmaceutical warnings that 
counterindicated the use of ergotamine for patients who have 
a history of coronary artery disease, peripheral vascular 
disease, or hypertension.  Private medical records show that 
the veteran was hospitalized in early February 2001 for an 
acute MI after having taken ergotamine.  The medical records 
show that it was the general consensus of the VA and private 
physicians associated with this case that the veteran's acute 
MI in February 2001 was caused by the ergotamine that was 
mistakenly prescribed to him for his migraines.  Based on 
these objective conclusions, the veteran was awarded VA 
compensation pursuant to 38 U.S.C. § 1151 for coronary artery 
disease, status post coronary artery bypass grafting, and 
myocardial infarction.

The veteran's medical records associated with the claim show 
in mid-February 2001, several days following his treatment 
for an acute MI, he experienced TIA.  Subsequent medical 
records show that the veteran evidently underwent a marked 
change in his personality.  He became depressed, socially 
withdrawn, and uncommunicative with his spouse and family 
members, and he occasionally behaved inappropriately.  The 
records indicate that the veteran may have had frontal lobe 
syndrome caused by neurological damage from the TIA.

In written statements submitted in support of his claim, and 
in oral testimonies that he and his spouse presented at a 
video conference hearing before the Board in July 2004, the 
veteran advanced the contention that the ergotamine that VA 
had been prescribed to him in error had either directly 
caused his neurological disability, or caused him to suffer a 
TIA that resulted in his neurological disability.  
Alternatively, he contends that the acute MI in early 
February 2001, which has been linked to his mistaken 
prescription of ergotamine, caused or contributed to the TIA 
that occurred several days afterward in mid-February 2001.  

In a March 2003 opinion, a VA physician involved with the 
veteran's treatment expressed his opinion that the veteran's 
history of chronic ischemia was unlikely to have been the 
result of his accidental use of ergotamine but rather likely 
to have been the result of his underlying cardiac disease.

In a June 2004 statement, another VA physician involved with 
the veteran's treatment expressed the opinion that the 
veteran's underlying atherosclerotic disease process had 
predisposed him to have a myocardial infarction and also the 
TIA that he experienced several days afterward.

The report of a May 2005 VA neurological examination shows 
that the examining physician had reviewed the veteran's 
pertinent medical history contained within the claims file 
prior to evaluating him.  This included the aforementioned 
history and medical opinions discussed above.  After her 
examination, the physician noted that she had been requested 
to, "ascertain the nature and severity of any existing 
neurologic deficits and provide an opinion if it is as least 
as likely as not that the current neurologic disability 
either directly or by aggravation is due to an ergotamine 
intake by the veteran or the subsequent February 2001 MI 
(myocardial infarction)."  Following her examination of the 
veteran and a review of the claims folder, she opined: 

"Given the veteran's prior history of cerebral 
infarct dating back to 1990 and 1992 it is 
impossible to say without resorting to mere 
speculation the ergotamine or the myocardial 
infarction aggravated this condition.  It 
certainly did not cause the (cerebral infarct) 
condition since he had pre-existing factors 
before."

38 U.S.C.A. § 1151 provides, in pertinent part, that 
compensation under this chapter and dependency and indemnity 
compensation under Chapter 13 of this title shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and - (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in § 1701(3)(A) of this title, and the 
proximate cause of the disability or death was - (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (b) an event not 
reasonably foreseeable.

As previously determined by the Board, the prescribing of 
ergotamine to the veteran, who had a history of coronary 
artery disease, was negligent on part of VA and its use 
resulted in the MI of early February 2001.  However, although 
this MI was proximate in time to a subsequent TIA in mid-
February 2001, the objective medical opinions associated with 
the evidence do not establish a causal relationship between 
the TIA and his accidental use of ergotamine, or the 
ergotamine-induced MI of February 2001.  The veteran already 
had a well-documented history of cardiovascular and ischemic 
disease many years before the February 2001 TIA.  The medical 
opinions tend to indicate that this TIA was a normal 
progression of the underlying disease, stating that he was 
predisposed to experience a TIA because of his prior 
cardiovascular and ischemic disease history.  The opinions 
also indicate that it was otherwise impossible to say, 
without resorting to mere speculation, that the ergotamine, 
or ergotamine-induced MI of February 2001, had aggravated the 
cardiovascular and ischemic disease and caused the TIA that 
occurred several days afterward.  As the opinions link the 
veteran's neurological disability with the February 2001 TIA, 
but do not link either the TIA or the neurological disability 
with the February 2001 MI or the veteran's accidental use of 
ergotamine, VA compensation benefits for the TIA and residual 
neurological impairment pursuant to 38 U.S.C.A. § 1151 is not 
warranted.  The appeal is therefore denied.


ORDER

VA compensation pursuant to 38 U.S.C. § 1151 for an 
additional neurological disability due to a February 2001 TIA 
is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


